Citation Nr: 1048212	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  09-03 603A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel






INTRODUCTION

The Veteran had active service from February 26, 1965, to 
September 1, 1965.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA), Regional Office (RO).  Jurisdiction of this matter 
is currently with the RO located in St. Petersburg, Florida.

In his Appeal To Board Of Veterans' Appeals (VA Form 9) received 
by the RO in  February 2009, the Veteran requested that he be 
scheduled for a personal hearing over which a Veterans Law Judge 
of the Board would have presided while at the RO.  However, in 
June 2010, the Veteran withdrew his request for a hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.  VA has a duty to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(c), (d) (2010).

In his February 2009 VA Form 9, the Veteran indicated that he was 
currently undergoing diagnostic studies regarding his asserted 
bilateral hearing loss disability.  He added that he was being 
treated for his bilateral hearing loss by a new physician, D. H., 
in Orlando, Florida.  A review of the Veteran's claims file 
reveals that there are some records from Dr. H. dated until July 
2008.  However, given the Veteran's subsequent reference to new 
medical treatment and diagnostic testing, it is unclear whether 
there are additional potentially relevant private medical records 
that must be obtained prior to further adjudication of this 
matter.  As such, on remand, an effort should be undertaken to 
contact the Veteran and have him specifically identify the 
medical treatment and diagnostic testing to which he referred in 
his February 2009 VA Form 9.  VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 
3.159(c) (2010).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall make arrangements to 
obtain from the Veteran specific information 
as to treatment associated with care given by 
Dr. H., of Orlando, Florida, to include dates 
of treatment and diagnostic studies as well 
as any appropriate authorization and consent 
form.  All identified records should be 
obtained and associated with the Veteran's 
claims file.  All efforts to obtain these 
records must be documented in the claims 
file.  If any records cannot be obtained, it 
should be so stated, and the Veteran is to be 
informed of any records that could not be 
obtained.

2.  The RO/AMC will then review the Veteran's 
claims file and ensure that the foregoing 
development actions have been conducted and 
completed in full and that no other 
notification or development action, in 
addition to those directed above, is 
required.  If further action is required, it 
should be undertaken prior to further claim 
adjudication.

3.  The RO/AMC will then readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be allowed 
for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  The purposes of this remand are to obtain 
additional information and comply with all due process 
considerations.  No inference should be drawn regarding the final 
disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


